Case 3:17-cr-30201-NJR Document 78 Filed 07/03/19 Page 1 of 2 Page ID #170




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )
                          Plaintiff              )   CRTMTNAL NO. L7-CR-3020L-NJR
                   v                             )
                                                 )
GEORGE RHODES,                                   )
                                                 )
                          Defendant.             )


            DEFENDANT'S POST.PLEA WAIVER OF INDICTMENT CHALLENGE
       Defendant, George Rhodes, after               full consultation with his attorney, Stephen
Welby, hereby waives any right he has under Rehaif a. United,              _ U.S._      (June 21.,201,9)

to challenge the indictment in this case and states as follows:

       1.          On April 8,2019, Defendant pleaded guilty to the indictment in this             case

whictu in Count 2, charged him with being a felon in possession of a firearm in violation

of 18 u.s.C.   S   e22(g)(t).

       2,          Consistent with Seventh Circuit precedent at the time, the indictment did

not allege that defendant knew that he was           a    felon at the time he possessed the identified

firearm.

       3.          On June 21,   201.9,   the United States Supreme Court issued its opinion in

Rehnif a, United States,    _    U,S.   _    (2019), in which the Court held that in prosecutions

under L8 U.S.C, $922(9), the United States must allege and prove that a defendant "knew

that he belonged to the relevant category of persons barred from possessing a firearm"

under federal law.




                                                      1
Case 3:17-cr-30201-NJR Document 78 Filed 07/03/19 Page 2 of 2 Page ID #171




         4.     Defendant has discussed the Rehaif decision with his attorney and

understands that the Supreme Court's holding may provide him with "a fair and just

reason" for moving to withdraw his guilty plea under Rule 11(dX2XB) of the Federal

Rules of Criminal Procedure, Defendant further understands that             if he did move to

withdraw his guilty plea, and that such motion was granted, the United States could seek

a Superseding    Indictment in which it was alleged that Defendant was aware that he was

a   felon at the time he possessed the firearm.

         5.     After consultation with his attorney, and with a full understanding of his

rights and how Rehaif applies in his case, Defendant knowingly and voluntarily waives

any challenge he may have to the indictment in this case in light of Rehaif,

         6.     Defendant affirmatively states to this Court that he wishes to persist in his

plea of guilty despite the Supreme Court's holding in Rehøif, In doing so, Defendant

admits that he knew that he was a felon at the time he possessed the firearm and

acknowledges that the United States could prove that he knew so.

         6.     Defendant understands and agrees that this waiver also extends to any

right he has under    Rehøif   to challenge the indictment, his conviction, and his sentence in

a   direct appeal or collateral attack under any provision of Title 18 or Title 28 of the United

States Code or any other provision of federal law




                                                              STEPHEN WELBY
Defendant                                                     Attorney for Defendant

Date:                                                 Date:



                                                  2
